Name: Commission Directive 89/278/EEC of 28 March 1989 adapting to technical progress Council Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  land transport
 Date Published: 1989-04-20

 Avis juridique important|31989L0278Commission Directive 89/278/EEC of 28 March 1989 adapting to technical progress Council Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers Official Journal L 109 , 20/04/1989 P. 0038 - 0042 Finnish special edition: Chapter 13 Volume 18 P. 0224 Swedish special edition: Chapter 13 Volume 18 P. 0224 *****COMMISSION DIRECTIVE of 28 March 1989 adapting to technical progress Council Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (89/278/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1), as last amended by Directive 87/403/EEC (2), and in particular Article 11 thereof, Having regard to Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor-vehicles and their trailers (3), as last amended by Directive 84/8/EEC (4), and in particular Article 4 thereof, Whereas, in the light of experience and in view of the current state of the art, certain requirements may now be supplemented and brought more into line with real traffic conditions, while thus improving the safety of vehicle occupants and other road users; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of Directives on the Removal of Technical Barriers to Trade in the Motor Vehicles Sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 75/756/EEC is hereby amended in accordance with the Annex to this Directive. Article 2 1. With effect from 31 March 1989, no Member State may: - refuse, in respect of a type of vehicle, to grant EEC type-approval, to issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC, or to grant national type-approval or - prohibit the entry into service of vehicles on grounds relating to the installation on the vehicles of the lighting and light-signalling devices, whether mandatory or optional, listed in 1.5.9 to 1.5.22 of Annex I to Directive 76/756/EEC, if the installation of the said lighting and light-signalling devices on the type of vehicle or vehicles in question complies with the provisions of this Directive. 2. With effect from 1 October 1989, Member States: - shall no longer issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of vehicle if the installation of the said lighting and light-signalling devices does not comply with the provisions of this Directive, except in respect of the category I a and 1 b front direction indicator lamps described in Annex I to Directive 76/756/EEC, item 4.5.3, - may refuse to grant national type approval in respect of a type of vehicle if the installation of the said lighting and light-signalling devices does not comply with the provisions of this Directive, except in respect of the category 1 a and 1 b front direction indicator lamps described in Annex I to Directive 76/756/EEC, item 4.5.3. 3. With effect from 1 April 1991 Member States may refuse the national type approval of a type of vehicle and may no longer issue the document provided for in Article 10 (1), final indent, of Directive 70/156/EEC for a type of vehicle if the installation of said lighting and light-signalling devices does not comply with the provisions of this Directive, except in respect of the provisions relating to the category 1 a and 1 b front direction indicator lamps described in Annex I to Directive 76/756/EEC, item 4.5.3, for types of vehicle, the type approval of which is prompted neither by a new design nor by a change in design and/or body shape which could effect the dimensions of those front direction indicator lamps and their position in relation to the front dipped-beam headlamps and fog lamps. 4. With effect from 1 October 1993, Member States may prohibit the entry into service of vehicles if the installation of the lighting and light-signalling devices does not comply with the provisions of this Directive, except in respect of the category 1 a and 1 b front direction indicator lamps described in Annex I to Directive 76/756/EEC, item 4.5.3. Article 3 Member States shall bring into force the provisions necessary to comply with this Directive not later than 30 September 1989. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 March 1989. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 220, 8. 8. 1987, p. 44. (3) OJ No L 262, 27. 9. 1976, p. 1. (4) OJ No L 9, 12. 1. 1984, p. 24. ANNEX Annex I to Directive 76/756/EEC is hereby amended as follows: After item 1.5.5 add new items 1.5.6 and 1.5.7 as follows: 1.2 // '1.5.6 // Device // // Device means a lighting or light-signalling device comprising at least a light source (and, in certain cases, an optical system), a light-emitting surface and a housing. A device may consist of one or several lamps; if it consists of several lamps these may be grouped together, combined, or reciprocally incorporated.' // '1.5.7. // Single-function lamp // // Single-function lamp means a part of a device which performs a single lighting or light-signalling function.' Item 1.12, the first two lines shall read: 'A single lamp means a single-function lamp or any combination of lamps, whether identical or not, having the same function and emitting light of the same colour, if it comprises devices, . . .' Items 1.5.6 to 1.5.20 are renumbered 1.5.8 to 1.5.22. Item 4.1.2. shall read: 1.2 // '4.1.2. // Number // // 2 or 4 // // Where a vehicle is fitted with four concealable main-beam headlamps the installation of two additional main-beam headlamps shall only be authorized for the purpose of light signalling (as defined in item 3.12.) in daylight.' The following new item 4.1.10.3. shall be added after item 4.1.10.2: 1.2 // '4.1.10.3. // Where four concealable main-beam headlamps are fitted their raised position must prevent the simultaneous operation of any additional main-beam headlamps fitted, if these are intended to provide light signals (as defined in item 3.12) in daylight. Item 4.5.1 shall read as follows: 1.2 // '4.5.1. // Presence (see Appendix 4) // // Mandatory. Types of direction indicator lamps fall into categories (1, 1 a, 1 b, 2 a, 2 b and 5) the assembly of which on one vehicle constitues an arrangement (''A'' and ''B''). // // Arrangement ''A'' shall apply to all motor vehicles. // // Arrangement ''B'' shall apply to trailers only.' Item 4.5.3 shall read as follows: 1.2 // '4.5.3. // Arrangement // // A: two front direction indicator lamps of the following categories: // // - 1 or 1 a or 1 b, // // if the distance between the edge of the illuminating surface of this lamp and that of the illuminating surface of the dipped-beam headlamp and/or the front fog lamp, if there is one, is at least 40 mm; // // - 1 a or 1 b, // // if the distance between the edge of the illuminating surface of this lamp and that of the illuminating surface of the dipped-beam headlamp and/or the front fog lamp, if there is one, is greater than 20 mm and less than 40 mm; // // - 1 b, // // if the distance between the edge of the illuminating surface of this lamp and that of the illuminating surface of the dipped-beam headlamp and/or the front fog lamp, if there is one, is less than or equal to 20 mm; // // two rear direction indicator lamps (category 2 a or 2 b); // // two repeating side direction indicator lamps (category 5). // // Where any devices functioning as front direction indicator lamps (category 1, 1 a and 1 b) and any repeating side indicator lamps (category 5) have been installed, two additional repeating side direction indicator lamps (category 5) may be installed to meet the visibility requirements of item 4.5.5. // // B: two rear direction indicator lamps (category 2 a or 2 b).' Items 4.5.4.2.2. and 4.5.4.2.3. shall read as follows: 1.2 // '4.5.4.2.2. // The height of the direction indicator lamps of categories 1, 1 a, 1 b, 2 a and 2 b, measured in accordance with item 3.8., shall not be less than 350 mm or more than 1 500 mm. // 4.5.4.2.3. // If the structure of the vehicle does not permit these upper limits, measured as specified above, to be respected, they may be increased to 2 300 mm for side direction indicator lamps of category 5 and to 2 100 mm for the direction indicator lamps of categories 1, 1 a, 1 b, 2 a and 2 b.' Item 4.5.12. shall read as follows: 1.2 // '4.5.12. // Other requirements // // The light shall be a flashing light flashing 90 ± 30 times per minute. // // Operation of the light-signal control shall be followed within not more than one second by the emission of light and within not more than one and one-half seconds by its first extinction. If a motor vehicle is equipped to draw a trailer, the control of the direction indicator lamps on the drawing vehicle shall also operate the indicator lamps of the trailer. In the event of failure, other than a short circuit, of one direction indicator lamp, the others must continue to flash but the frequency under this condition may be different from that specified.' Items 4.9.4.3. and 4.9.5. shall read as follows: 1.2 // '4.9.4.3. // Length: // // No individual specifications. // 4.9.5. // Geometric visibility // // Horizontal angle for the two front position (side) lamps: // // 45 ° inwards and 80 ° outwards. // // In the case of trailers, the angle inwards may be reduced to 5 °. // // Vertical angle: // // 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of lamps less than 750 mm above the ground.' Appendix 4 is hereby amended as follows: 'Appendix 4 DIRECTION INDICATOR LAMP ANGLES OF GEOMETRIC VISIBILITY